DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends from claim 1, and states that the block copolymer is characterized by a number average molecular weight (Mn)  ≤ 100000 g/mol; note that this range reads on any value less than 100000. In contrast, the parent claim sets a minimum value of 20000 g/mol. It is unclear whether claim 2 requires that the Mn of the block copolymer is 
Claim 9 depends from claim 1, and states that the organic material of the parent claim comprises one of the recited polymers. As currently written, the claim is indefinite as it is unclear how many polymer components are required to be present in the organic material. Under a first interpretation, claim 9 could be interpreted to require that one of the listed polymers is present as an additional component combined with those recited in the parent claim. The invention would therefore require three polymers-the matrix, the amphiphilic block copolymer having Mn ≥ 20000, and one of the listed polymers. Alternatively, note that the polymers listed in claim 9 are all amphiphilic block copolymers. Claim 9 therefore could be interpreted to require that the amphiphilic block copolymer recited in claim 1 is chosen from the list of recited polymers; note that this interpretation reads on a composition that is only required to contain two polymers. The scope of the claim is therefore unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Álvaraz-Paino et al, published in Biomacromolecules.
Polymer S1 of Álvaraz-Paino (abstract, Table 1) is disclosed to be an amphiphilic block copolymer characterized by a number average molecular weight (Mn) of 27100 (for claims 16, 17), which is prepared from the methacrylic monomers butyl methacrylate, dimethylaminoethyl methacrylate, and 2-(D-glucosamin-2-N-yl)carboylethyl methacrylate; the prior art block copolymer therefore corresponds to the claimed methacrylic amphiphilic block copolymer (for claims 16, 17). Álvaraz-Paino discloses teaches that the prior art block copolymer characterized by antibacterial (for claim 16) and antifungal properties (for claim 17) (page 301: Conclusions).

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al, published in Macromolecules vol. 32 (2016).
Zhang discloses an amphiphilic diblock copolymer (for claims 16, 17) comprising a poly(methyl methacrylate) block (PMMA) and a poly(2-dimethylaminoethyl methacrylate) block (PDMAEMA), wherein said diblock copolymer is characterized by a number average molecular weight (Mn) of 27980 (for claims 16, 17) (Table 1).
Regarding the claimed intended uses: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As noted above, the prior art discloses the production of a PMMA-PDAEMA block copolymer which 1) has the same structure/monomer composition as the block copolymer disclosed in the instant application and 2) has the same Mn as the block copolymer disclosed in the instant application. As the prior art block copolymer is identical to the amphiphilic block copolymer disclosed in the instant application, it is reasonably expected . 

Claims 1-10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao, “Preparation of Tertiary Amine Containing Amphiphilic Copolymer Blended Membrane for Adsorption During Filtration” (2016).
The examiner notes that the following rejection is based on the English translation submitted by applicant on 9/16/2021. Additionally, Smets et al, published in Atmospheric Environment vol. 139, is cited as evidence that claimed limitation(s) are met by the prior art.
Yao discloses a composition made by combining polyvinylidene fluoride (PVDF), corresponding to the claimed matrix polymer (for claims 1, 10), and 2% by weight (for claim 3) of a diblock copolymer comprising a PMMA block, corresponding to the claimed hydrophobic block (for claims 6-8), and a PDMAEMA block, corresponding to the claimed hydrophilic block (for claims 4, 5) (Section 4.2.2; Table 4.2). Said diblock copolymer is characterized by a Mn of 32784 (for claims 1, 2) (Table 3.2); the prior art block copolymer therefore corresponds to the claimed amphiphilic block copolymer (for claims 1, 10) which is PMMA-b-PDMAEMA (for claim 9). Said composition is formed into a membrane-i.e., a solid film- on a glass plate (for claim 13).
Regarding the limitation of a surface susceptible to be exposed to bacteria, microbes, virus, and/or fungi: Note that it is known that air contains bacteria (see Smets: 
Regarding claims 16-18: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As noted above, the prior art discloses the production of a composition comprising a PMMA-PDAEMA block copolymer which 1) has the same structure/monomer composition as the block copolymer disclosed in the instant application and 2) has the same Mn as the block copolymer disclosed in the instant application. As the prior art block copolymer is identical to the amphiphilic block copolymer disclosed in the instant application, it is reasonably expected that it would be capable of performing the recited functions. The burden is therefore shifted to applicant to provide evidence that the prior art block copolymer would not be capable of performing the claimed intended use(s). 

Claims 1-10, 12, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao, published in Desalination vol. 355 (2015).
Yao discloses a composition made by combining PVDF, corresponding to the claimed matrix polymer (for claims 1, 10), and 2% by weight (for claim 3) of a diblock copolymer comprising a PMMA block, corresponding to the claimed hydrophobic block (for claims 6-8), and a PDMAEMA block, corresponding to the claimed hydrophilic block (for claims 4, 5, 12) (page 93: 2.4 Membrane fabrications, Table 1). Said diblock copolymer is characterized by a Mn of 32784 (for claims 1, 2) (Table 1); the prior art block copolymer therefore corresponds to the claimed amphiphilic block copolymer (for claims 
Regarding the claimed quaternization step: Yao discloses that the prior art membranes are treated with aqueous solutions adjusted to a pH as low as 1.5 with HCl (page 93:section 2.6).  Note that Benkhaled, published in Polymer Chemistry vol. 9 (2018), teaches that exposure of pDMAEMA to HCl results in quaternization of the amine groups to form ammonium ions (page 3130: Protonation of the copolymers). The prior art process therefore results in quaternization of the DMAEMA groups (for claim 12). 
Regarding the limitation of a surface susceptible to be exposed to bacteria, microbes, virus, and/or fungi: As discussed above, it is known that air contains bacteria. The prior art glass plate therefore would be susceptible to exposure to bacteria through contact with air during the prior art process (for claim 13).
Regarding claims 16-18: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As noted above, the prior art discloses the production of a composition comprising a PMMA-PDAEMA block copolymer which 1) has the same structure/monomer composition as the block copolymer disclosed in the instant application and 2) has the same Mn as the block copolymer disclosed in the instant application. As the prior art block copolymer is identical to the amphiphilic block copolymer disclosed in the instant application, it is reasonably expected that it would be capable of performing the recited functions. The burden is . 


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benkhaled et al, published in Polymer Chemistry vol. 9 (2018).
Benkhaled discloses a composition prepared by combining a polymeric matrix, corresponding to the claimed matrix (for claims 1, 10), and 0.02 to 2% by weight (for claim 3) of an antimicrobial (for claims 16, 18), amphiphilic methacrylic block copolymer having a Mn greater than 20000, corresponding to the claimed block copolymer (for claims 1, 10) (abstract; Page 3140: left column, lines 1-8). As said block copolymer, Benkahaled discloses the production of a block copolymer comprising a hydrophobic poly(butyl methacrylate) block, corresponding to the claimed hydrophobic block (for claims 6-8), and a hydrophilic block which is a quaternized salt of pDMAEMA, corresponding to the claimed hydrophilic block (for claims 4, 5), having a Mn of 31300 (for claims 1, 2). Said block copolymer was prepared via nitroxide-mediated polymerization followed by quaternization of the DMAEMA units (for claims 11, 12) (abstract; page 3128:Synthesis of PBMA-b-PDMAEMA diblock copolymer; page 3130:Methylation of the copolymers; Table 2). The prior art block copolymer therefore corresponds to the claimed amphiphilic block copolymer which is PBMA-b-PDMAEMA (for claims 1, 9, 10). The prior art composition was used to prepare films (for claim 13) (page 3130: solvent casting method).
Regarding the limitation of a surface susceptible to be exposed to bacteria, microbes, virus, and/or fungi: As discussed above, it is known that air contains bacteria. The prior art glass plate therefore would be susceptible to exposure to bacteria through contact with air during the prior art process (for claim 13).
Regarding claim 17: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As noted above, the prior art discloses the production of a composition comprising a PMMA-PDAEMA block copolymer which 1) has the same structure/monomer composition as the block copolymer disclosed in the instant application and 2) has the same Mn as the block copolymer disclosed in the instant application. As the prior art block copolymer is identical to the amphiphilic block copolymer disclosed in the instant application, it is reasonably expected that it would be capable of performing the recited functions. The burden is therefore shifted to applicant to provide evidence that the prior art block copolymer would not be capable of performing the claimed intended use.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kosar et al, US2011/0207841.
Kosar discloses a polymer membrane prepared from a composition comprising a matrix polymer and an amphiphilic block copolymer (abstract). Example 6 of Kosar (¶0068) discloses the production of a composition made by combining (for claim 10) PVDF, corresponding to the claimed matrix (for claims 1, 10), and a diblock copolymer comprising a polymethyl methacrylate (pMMA) block, corresponding to the claimed hydrophobic block (for claims 6-8), and a poly(methyl acrylate-co-methoxypolyethyleneglycol methacrylate) (pMA/MPEGMA) block, corresponding to the claimed amphiphilic block copolymer (for claims 1, 10, 16-18). The prior art composition is applied to surfaces as a coating, corresponding to the claimed film (for claim 13) (¶0051). 
Regarding the limitation of a surface susceptible to be exposed to bacteria, microbes, virus, and/or fungi: As discussed above, it is known that air contains bacteria. 
Regarding claims 16-18: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As noted above, the prior art discloses the production of a composition comprising a block copolymer which appears to be the same as the amphiphilic block copolymer disclosed in the instant application. It is therefore reasonably expected that it would be capable of performing the recited functions. The burden is therefore shifted to applicant to provide evidence that the prior art block copolymer would not be capable of performing the claimed intended use(s). 
Kosar does not explicitly disclose the number average molecular weight (Mn) of the block copolymer of Example 6.
Kosar teaches that the hydrophobic pMMA block and the hydrophilic pMA/MPEGMA block are each characterized by a molecular weight of 20000 g/mol. Furthermore, note that prior art defines the molecular weight of the individual blocks in terms of their Mn values (¶0025, 0027); it is therefore reasonably expected that the values reported in Example 6 are Mn values. The block copolymer of the prior art Example 6 therefore would have an overall Mn of 40000 g/mol (for claims 1, 2, 10, 16, 17).
Alternatively, the prior art teaches that the hydrophilic and hydrophobic blocks are characterized by Mn values in the ranges of  1000 to 160000 g/mol and 500 to 120000 g/mol, respectively (¶0025, 0027). Based on these numbers, the overall Mn of the prior prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a block copolymer having the required Mn in view of the teachings of Kosar (for claims 1, 2, 10, 16, 17).

Claim Rejections - 35 USC § 103
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosar et al, US2011/0207841.
As discussed earlier in this Action, Kosar discloses the production of a composition comprising an amphiphilic block copolymer dispersed in a polymer matrix, wherein said block copolymer is characterized by a Mn in the range of 1500 to 280000 g/mol. Said block copolymer is prepared via a controlled radical polymerization method such as nitroxide-mediated polymerization (for claim 11) (¶0030-0031). Kosar teaches the production of compositions comprising 1 to 80% by weight of the amphiphilic block copolymer (¶0043), overlapping the claimed range (for claim 3).
Kosar does not particularly point to the production of a composition comprising 0.02 to 10% by weight of the block copolymer.
As noted above, the prior art teaches that the block copolymer is present in an amount that overlaps the range recited in the instant claim. Barring a showing of evidence In re Wertheim and In re Woodruff cited earlier in this Action.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen, US2008/0125513, in view of Álvaraz-Paino et al, published in Biomacromolecules vol. 16 (2015).
Kristiansen discloses the production of a composition comprising a matrix of a hydrophilic polymer, corresponding to the claimed polymer matrix (for claims 1, 10), and 10-5 to 20% by weight (for claim 3) of an antimicrobial polymer (for claim 18) (abstract, ¶0063-0068). Said antimicrobial polymer is preferably a (meth)acrylic polymer having a molecular weight in the range of 2000 to 500000 (¶0011, 0020), and contains pendant groups such as quaternized ammonium groups that confer the antimicrobial properties (¶0008, 0009, 0015). The prior art composition is used as a coating, corresponding to the claimed film (for claim 13), on medical devices such as catheters (for claims 13-15) (¶0053). 
Kristiansen is silent regarding the use of an amphiphilic block copolymer as recited in the instant claims.
As discussed earlier in this Action, Álvaraz-Paino discloses the production of an amphiphilic block copolymer (for claim 10) having antibacterial/antifungal properties (for claims 16-18), wherein said amphiphilic block copolymer comprises a hydrophobic block of poly(butyl methacrylate), corresponding to the claimed hydrophobic block (for claims 6-8), and a hydrophilic block which is a copolymer of 2-(D-glucosamin-2-N-yl)carboylethyl 
Regarding claim 9: note that applicant’s specification uses the term PBMA-b-PDMAEMA to refer to block copolymers wherein the hydrophilic block is a copolymer comprising dimethylaminoethyl methacrylate (see for instance specification ¶0069); the claimed term PBMA-b-PDMAEMA therefore is interpreted to read on copolymers of dimethylaminoethyl methacrylate. The prior art block copolymer therefore corresponds to the claimed block copolymer which is PBMA-b-PDMAEMA.
Kristiansen and Álvaraz-Paino are both directed towards the field of antibacterial polymers and their use. Further note that the block copolymer of Álvaraz-Paino 1) is a methacrylic polymer, as preferred by Kristiansen as the antimicrobial polymer; 2) has quaternary ammonium groups to provide antimicrobial properties, as taught by Kristiansen; and 3) has similar molecular weight properties as taught by Kristiansen. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Kristiansen by using the block copolymer of Álvaraz-Paino as the antimicrobial polymer, with the reasonable expectation of obtaining .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kristiansen, US2008/0125513, and Álvaraz-Paino et al, published in Biomacromolecules vol. 16 (2015), as applied to claims 1-10 and 12-18 above, and further in view of Schmidt et al, US7745535.
The disclosures of Kristiansen and Álvaraz-Paino are discussed earlier in this Action.
Kristiansen and Álvaraz-Paino are silent regarding the use of nitroxide-mediated polymerization to prepare the block copolymer.
Schmidt discloses the production of an amphiphilic block copolymer (abstract) from (meth)acrylic monomers (Column 3, lines 17-20, 36-38, 57-58). As taught by Schmidt, it was known that such block copolymers could be prepared via nitroxide mediated polymerization. Schmidt further teaches that nitroxide mediated polymerization was advantageous over other polymerization methods because the nitroxide is generally innocuous and can remain in the reaction mix, eliminating the need for process steps to remove control compounds from the final polymer product, and because stringent purification of the reagents is not needed (Column 5, lines 50-67).
Schmidt and Álvaraz-Paino both disclose the preparation of amphiphilic methacrylic block copolymers via controlled radical polymerization. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the process of Álvaraz-Paino by preparing the block copolymer via nitroxide mediated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765